Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	The RCE filed on November 10, 2020 has been received and made of record. In response to Final Office Action on August 13, 2020, applicants amended independent claim 1, and dependent claims 13, and 14. Applicants maintained claims 2-12, 15 and cancelled claim 16 after the Final Office Action. NO claim has been added as new claim. Therefore, claims 1-15 are pending for consideration.
  
Response to Arguments
3.	Applicants’ arguments with respect to independent claim 1 have been considered but are moot in view of new grounds of rejection as necessitated by applicants’ amendment.

4.	Applicants submitted “Terminal Disclaimer” on November 10, 2020 and the “Terminal Disclaimer” has been approved. Therefore, rejection to claims 1-15 on the ground of nonstatutory double patenting has been withdrawn.

5.	 Cancellation of claim 16 renders rejection moot. Therefore, rejection to claims 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4, 5, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0165048 A1)(herein after KIM) in view of OH et al.(US 2018/0061899 A1) (herein after OH).

Regarding claim 1, KIM teaches an organic light-emitting display device(flexible organic light emitting display device, Para-2) comprising:
 
a light-emitting element(pixel structure 200, fig.9, Para-115) disposed on a substrate(substrate 110, fig.9, Para-115/116); 

an encapsulation unit(thin film encapsulation, TFE, structure 450, Para-115) disposed on the light-emitting element(200, fig.9, Para-115), the encapsulation unit including a first inorganic encapsulation film(first TFE layer 451, fig.9, Para-115) on the light-emitting element(pixel structure 200, fig.9, Para-115), a second inorganic encapsulation film(third TFE layer 453, fig.9, Para-31, 115) on the first inorganic film(first TFE layer 451), and an organic encapsulation film(second TFE layer 452, fig.9, Para-31, 115) between the first inorganic encapsulation film(first TFE layer 451)and the second inorganic encapsulation film(third TFE layer 453)(Para-31);

a touch insulating film(Para-169: Alternatively, each of the first sensing electrode 530 and the second sensing electrode 535 may have a single layer structure.  As an example, an inorganic insulation layer may be additionally formed between the first and second sensing electrodes 530 and 535 and the third TFE layer 453)(the additional inorganic insulation layer would work as a touch insulating film) disposed on the second inorganic encapsulation film(third TFE layer 453) of the encapsulation unit(thin film encapsulation, TFE, structure 450); 

a touch sensor(touch structure 500, figs.9&10)  disposed on the touch insulating film(second TFE layer 452 or third TFE layer 453, fig.9, Para-115), 

a routing line(touch screen wiring) connected to the touch sensor(touch sensing electrodes)(figs.5&6 and related text):

(pad electrodes 470, touch pad region 60, fig.1, Para-79, 80, 82, 93) connected to the routing line(Para 93-95); and
a plurality of connection electrodes(700, fig.8) disposed between the routing line(fig.8) and the substrate(substrate 110, fig.9, Para-115/116) to connect the routing line and the touch pad to each other(Para-127),

wherein the touch sensor(touch screen structure 500, fig.4, Para-84) comprises:
 
first touch electrodes(501, 502, 503, 504, fig.4,) arranged on the touch insulating film(second TFE layer 452 or third TFE layer 453, fig.9, Para-115) in a first direction(D1, fig.4, Para-86), the first touch electrodes being connected to each other via first bridges(611, 633, 651); and 

second touch electrodes(505, 506, 507, 508, fig.4) arranged on the touch insulating film(second TFE layer 452 or third TFE layer 453, fig.9, Para-115) in a first direction(D2, fig.4, Para-86), the second touch electrodes being connected to each other via second bridges(612, 632, 652), 

wherein the first and second bridges and the first and second touch electrodes are formed of a same material(Para-95) as each other in a same plane(Para-86, 90, 95), and the first and second bridges and the first and second touch electrodes are disposed on the insulating film(Para-169), and
Nevertheless, KIM is not found to teach expressly the organic light-emitting display, wherein the touch insulating film is disposed on the second inorganic encapsulation film in a non-active area where the touch pad is disposed.

However, in the same field of endeavor, OH teaches organic light emitting displays having touch sensors(Para-2), wherein the touch insulating film(touch buffer film 166, figs.2,4,6A-6E, 7&8 and related text) is disposed on the second inorganic encapsulation film(inorganic encapsulation layer 146) in a non-active area(pad area PA, figs.1, 3, 4,6A-6E, 7&8) where the touch pad is disposed. OH further discloses that the touch element and touch display module, wherein the first touch electrodes (touch driving lines 152 or touch sensing lines 154, fig.3) arranged on the touch insulating film(touch buffer film 166, figs.2,4,6A-6E, 7&8 and related text) in a first direction (figs.2&3), the first touch electrodes being connected to each other via first bridges(first bridges 152b or second bridges 154b, fig.6D); and
 
the second touch electrodes(touch sensing lines 154 or touch driving lines 152, fig.3) arranged on the touch insulating film (touch buffer film 166, figs.2,4,6A-6E,7&8) in a second direction (figs.2&3), the second touch electrodes being connected to each other via second bridges(second bridges 154b, or first bridges 152b, fig.6D); and
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify KIM with the teaching of OH to include the feature in order to provide an organic light emitting display having a touch sensor which may achieve process simplification and cost reduction.

Regarding Claim 4, KIM as modified by OH teaches the organic light-emitting display device according to claim 1,

wherein the routing line(routing lines 156, fig.4, Para-88, OH;  fig.8) is disposed on a lateral surface of the encapsulation unit(touch buffer film 166); and

wherein the touch pad(470, fig.1, KIM) is disposed on the touch insulating film(insulating interlayer 190, fig.10, Para-115, KIM).

Regarding Claim 5, KIM as modified by OH teaches the organic light-emitting display device according to claim 4, wherein the first and second bridges, the first and second touch electrodes, the routing line and the touch pad are formed of a material selected from among ITO, IZO, IGZO, and silver nanowire(AgNW)(Para-95, 127, 140, 169, KIM; Para-90, 91, OH).

Claim 8, KIM as modified by OH teaches the organic light-emitting display device according to claim 1, further comprising: color filters disposed on or under the touch sensor(Para-134, 164, KIM; color filter 192, fig.8, OH); and 

black matrixes(black matrix 194, fig.8, OH) disposed between the color filters(194 disposed between 192 as shown in fig.8).

Regarding Claim 9, KIM as modified by OH teaches the organic light-emitting display device according to claim 4, further comprising: a lateral protective film(174, 176, fig.4, OH) covering a lateral surface of the touch pad.

Regarding Claim 11, KIM as modified by OH teaches the organic light-emitting display device according to claim 1, wherein at least one of the first bridges or the second bridges has therein a plurality of slits(Para-136, OH).

Regarding Claim 12, KIM as modified by OH teaches the organic light-emitting display device according to claim 4, wherein the substrate comprises a bending area(figs.7A-9 and related text, KIM; Para-74, OH) and is formed of a flexible material (Para-117, KIM), and wherein the plurality of connection electrodes are disposed in the bending area(60, figs.7A-9, and text, KIM).
Claim 15, KIM as modified by OH teaches the organic light-emitting display device according to claim 1, wherein the first and second directions are substantially perpendicular to each other(fig.4, KIM: figs.2&3, OH).

10.	Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0165048 A1) in view of OH et al.(US 2018/0061899 A1) and further in view of Lo et al.(US 2017/0 068363 A1) (herein after LO).

Regarding claim 2, neither KIM nor OH teaches expressly the organic light-emitting display device, according to claim 1, wherein the first bridges extend in a convoluted form along the second bridges and the second touch electrodes, and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction, and wherein the second bridges are disposed between the first bridges, and are connected to second bridges and second touch electrodes disposed adjacent thereto in the second direction.

However, Lo teaches a touch element and touch display module, 
wherein the first bridges(connection lines 132) extend in a convoluted form along the second bridges(first bridging lines 122) and the second touch electrodes(first sensing series 120), 

    PNG
    media_image1.png
    493
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    755
    522
    media_image2.png
    Greyscale

Claim Invention 				Prior Art

and are connected to first bridges and first touch electrodes disposed adjacent thereto in the first direction, and wherein the second bridges are disposed between the first bridges, and are connected to second bridges and second touch electrodes disposed adjacent thereto in the second direction (fig.1).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified KIM further with the teaching of Lo to include the feature in order to provide single layer touch sensing circuit which does not have insulating layer between the first sensing series and the second sensing series for the connection line to cross. 
Claim 3 is rejected for the same reason as mentioned in the rejection of claim 2, since claim 3 recites the claim limitations in an opposite way by naming first bridge as second bridge, second bridge as first bridge, first touch electrodes as second touch electrodes and second touch electrodes as first touch electrodes.

11.	Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al.(US 2019/0165048 A1) in view of OH et al.(US 2018/0061899 A1) and further in view of LEE et al.(US 2018/0 095584 A1)(herein after LEE).

Regarding Claim 6, KIM as modified by OH teaches the organic light-emitting display device according to claim 4, wherein each of the first and second touch electrodes(touch driving lines 152 or touch sensing lines 154, fig.3, OH) comprises:

a conductive film formed in a mesh structure(Para-136, OH);
 
a transparent conductive film(Para-127, 140, 142, 157-158, KIM),
 
wherein each of the first and second bridges, the routing line and touch pad comprises:

wherein each of the first and second bridges, the routing line and the touch pad comprises: an opaque conductive film (Para-136, OH);
 
(Para-127, 140, 142, 157-158, KIM; Para-26, 27, 30, Lo),
wherein the transparent conductive film is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire(AgNW)(Para-95, 127, 140, 169, KIM; Para-90, 91, OH).

Nevertheless, KIM as modified by OH is not found to teach explicitly the organic light emitting display device: wherein each of the first and second touch electrodes comprises: an opaque conductive film formed in a mesh structure; and a transparent conductive film disposed on or under the opaque conductive film, wherein each of the first and second bridges, the routing line and the touch pad comprises: an opaque conductive film; and a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film, and wherein the opaque conductive film is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure.

However, LEE teaches touch an organic light emitting display devices with a touch sensor(Para-2):

wherein each of first and second touch electrodes(152e and 154e, figs.2&4) comprises: an opaque conductive film formed in a mesh structure(15a, fig.4); and 

(fig.4: 15b) disposed on or under the opaque conductive film(Para-45),
 
wherein each of bridges(152b, figs.2&4), a routing line(156, fig.2) and a touch pad(170, fig.2) comprises:
 
an opaque conductive film; and a transparent conductive film disposed on or under the opaque conductive film in a same pattern as the opaque conductive film(fig.4: 152b is formed of an opaque conductive film 15a and a transparent conductive film 15b; Para-50: routing line 156 formed of an opaque conductive film and a transparent conductive film in the claimed manner; Para 68-70: 172(included in the touch pad 170) is formed by first depositing and etching an opaque conductive film (the first conductive layer), then depositing and etching a transparent conductive film(the second conductive layer) on the opaque conductive film in a same pattern as the opaque conductive film)),
 
wherein the transparent conductive film is formed of a material selected from among ITO, IZO, IGZO, and silver nanowire(AgNW)(Para-46; Para-50; Para-70; The transparent conductive film used to form each of 152b, 156 and 170 are all formed of a material selected from among ITO, IZO, IGZO, and silver nanowire (AgNW)), and
 
wherein the opaque conductive film is formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or (Para-46; Para-50; Para-68; The opaque conductive film used to form each of 152b, 156 and 170 are all formed of at least one material of Al, Ti, Cu, or Mo, and has a single-layer or multi-layer structure).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify KIM further with the teaching of LEE to include the feature in order to provide each of the first and second touch electrodes, the first and second bridges, the routing line with excellent corrosion resistance, acid resistance and conductivity.

Regarding Claim 7, KIM as modified by OH, and LEE does not explicitly teach the organic light-emitting display device according to claim 6, wherein the opaque conductive film of each of the first and second touch electrodes and the first and second bridges is disposed at a position corresponding to a bank forming a light-emitting area of the light-emitting element.

However, LEE teaches further: the opaque conductive film of each of the first and second touch electrodes and the bridges(as discussed with regard to claim 6, the first and second touch electrodes 152e and 154e and the bridges 152b all comprise an opaque conductive film; Furthermore, as discussed in Para-45 and shown in fig.4, the 152e, 154e, and 152b are all formed of the same opaque conductive film 15a) is disposed at a position corresponding to a bank defining a light-emitting area of a light-emitting element(fig.3: 128; Para-32; Para-40; Therefore, the opaque conductive film 15a of the first and second touch electrodes and the bridges is disposed at a position corresponding to a bank).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify KIM further with the teaching of LEE to include the feature in order to prevent deterioration in the opening ratio.

Regarding Claim 10, KIM as modified by OH does not explicitly teach the organic light-emitting display device according to claim 9, further comprising: a touch protective film exposing the routing line and the touch pad, the touch protective film overlapping the touch sensor, wherein the lateral protective film and the touch protective film are formed of a same material.

However, LEE teaches touch an organic light emitting display devices with a touch sensor, further comprising:

a touch protective film(touch insulation layer 158, fig.3, LEE) exposing the routing line and the touch pad(fig.5D, LEE: 158 exposes the underlying structures via contact hole 178b, where the underlying structures include 172, which is an extension of routing line 156 according to Para-53, and the touch pad 170, as shown in fig.5E), the touch protective film overlapping the touch sensor(fig.3: 158 overlaps touch sensor structures 152b and 154e),
 
wherein the lateral protective film and the touch protective film are formed of a same material(Para-81, LEE: 158 and 116 are both formed of an insulating material; Para-96, LEE: 158 and 116 are patterned and etched in the same process, and are therefore formed of a same material).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify KIM further with the teaching of LEE to include the feature in order to provide protection during the formation of a display pad electrode.

Allowable Subject Matter

12.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
 
Claim 13:  None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim invention, ”the organic light-emitting display device according to claim 12, further comprising: a crack prevention layer disposed on the plurality of connection electrodes, the crack prevention layer overlapping the plurality of connection electrodes, the crack prevention layer being formed of an organic insulating material; and a trench penetrating the second inorganic encapsulation film included in the encapsulation unit and the touch insulating film to expose the crack prevention layer”.

Claim 14 is objected to because of its dependency on the objected base claim.

Examiner Note


14.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
January 29, 2021
28